DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Zi (US 2019/0146337).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Additionally, Examiner points out that based on the publication date of the reference it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Zi is directed to a photoresist developer and method of developing a photoresist. Zi discloses the method of using a developer 57 begins with coating a photoresist on a surface of a layer to be patterned or a substrate 10 to form a photoresist layer 15. (Para, 0022; Fig.2). Zi discloses the photoresist layer 15 undergoes a first baking operation S120 to evaporate solvents in the photoresist composition in some embodiments by baking at a temperature and time sufficient to cure and dry the photoresist layer 15. (Para, 0022). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method of forming a pattern in a photoresist comprises forming a photoresist layer over a substrate and the limitation of claim 10 where a method comprises forming a resist layer over a substrate. Zi discloses in some embodiments, the photoresist layer is heated to a temperature of about 40° C. and 250° C. for about 10 seconds to about 10 minutes. (Para, 0022). 
Zi discloses after the first baking operation S120, the photoresist layer 15 is selectively exposed to actinic radiation 45 such as ultraviolet radiation including deep ultraviolet radiation or extreme ultraviolet (EUV) radiation. (Para, 0023). Zi discloses in some embodiments, the radiation is an electron beam. (Para, 0023). Zi explains the exposure radiation 45 passes through a photomask 30 before irradiating the photoresist layer 15 in some embodiments. (Para, 0024; Fig.3). Zi discloses the region of the photoresist layer exposed to radiation 50 undergoes a chemical reaction thereby changing its solubility in a subsequently applied developer relative to the region of the photoresist layer not exposed to radiation 52. (Para, 0025; Fig.3). Zi discloses in some embodiments, the portion of the photoresist layer exposed to radiation 50 undergoes a crosslinking reaction. (Para, 0025; Fig.3). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a method of forming a pattern comprises selectively exposing the photoresist layer to actinic radiation to form a latent pattern and the limitation of claim 10 where a method comprises patternwise crosslinking the resist layer to form a latent pattern in the resist layer including a crosslinked portion and an uncrosslinked portion of the resist layer. 
Zi discloses the process continues with a step of performing a post-exposure bake. (Para, 0026).  Zi discloses the photoresist layer 15 is heated to a temperature of about 50C and 160C for about 20 seconds to about 120 seconds. (Para, 0026). Zi discloses the post-exposure baking may be used in order to assist in the generating, dispersing, and reacting of the acid/base/free radical generated from the impingement of the radiation 45 upon the photoresist layer 15 during the exposure and this helps to create or enhance chemical reactions which generate chemical differences between the exposed region 50 and the unexposed region 52 within the photoresist layer. (Para, 0026). These disclosures teach and/or suggest the limitation of claim 11. Zi explains these chemical differences also caused differences in the solubility between the exposed region 50 and the unexposed region 52. (Para, 0026). Zi discloses the selectively exposed photoresist layer is subsequently developed by applying a developer to the selectively exposed photoresist layer by supplying a developer 57 from a dispenser 62 to the photoresist layer 15. (Para, 0027). Zi discloses in some embodiments, the exposed portion of the photoresist layer 50 is removed by the developer 57 forming a pattern of openings 55 in the photoresist layer 15 to expose the substrate 20. (Para, 0027; Fig.5). 
Zi discloses the chemical properties of the photoresist regions struck by incident radiation change in a manner that depends on the type of photoresist used. (Para, 0033). Zi explains that photoresist layers 15 are typically positive resists or negative resists and that a positive resist is a photoresist material that when exposed to radiation (typically UV light) becomes soluble in a developer, while the region of the photoresist that is non-exposed (or exposed less) is insoluble in the developer. (Para, 0033). Zi explains that a negative resist, on the other hand, conventionally refers to a photoresist material that when exposed to radiation becomes insoluble in the developer, while the region of the photoresist that is non-exposed (or exposed less) is soluble in the developer. (Para, 0033). Zi further explains the region of a negative resist that becomes insoluble upon exposure to radiation may become insoluble due to a cross-linking reaction caused by the exposure to radiation. Moreover, Zi discloses whether a resist is a positive or negative may depend on the type of developer used to develop the resist. Zi explains that positive photoresists provide a positive pattern, where exposed regions are removed by the developer when the developer is an aqueous-based developer, such as a tetramethylammonium hydroxide (TMAH) solution. Zi discloses the same photoresist provides a negative pattern where unexposed regions are removed by the developer when the developer is an organic solvent. (Para, 0034). Zi also discloses in some negative photoresists developed with the TMAH solution, the unexposed regions of the photoresist are removed by the TMAH, and the exposed regions of the photoresist, that undergo cross-linking upon exposure to actinic radiation, remain on the substrate after development. (Para, 0034). Zi explains that in some embodiments of the present disclosure, a negative photoresist is exposed to actinic radiation, where the exposed portions of the negative photoresist undergo crosslinking as a result of the exposure to actinic radiation, and during development the exposed, crosslinked portions of the photoresist are removed by the developer leaving the unexposed regions of the photoresist remaining on the substrate. (Para, 0034). These disclosures teach and/or suggest the limitation of claim 10 where a method comprises developing the latent pattern by applying a developer composition to remove the uncrosslinked portion of the resist layer to form a pattern of the crosslinked portion of the resist layer. 
Zi goes on to disclose the developer solution that is used as the developer 57 in the patterning process. Zi discloses the photoresist developer 57 includes a major solvent, an acid or a base, and a chelate. (Para, 0081). Zi discloses the concentration of the major solvent is from about 60 wt. % to about 99 wt. % based on the total weight of the photoresist developer; the acid or base concentration is from about 0.001 wt. % to about 20 wt. % based on the total weight of the photoresist developer and in certain embodiments, the acid or base concentration in the developer is from about 0.01 wt. % to about 15 wt. % based on the total weight of the photoresist developer. (Para, 0081). Zi discloses the chelate concentration is from about 0.001 wt. % to about 20 wt. % of the total weight of the photoresist developer and in certain embodiments, the concentration of the chelate ranges from about 0.01 wt. % to about 15 wt. % based on the total weight of the photoresist developer. Zi discloses the major solvent has Hansen solubility parameters of 25<δd<15, 25<δp<10, and 30<δh<6. (Para, 0082). These disclosures teach and/or suggest the limitation of claims 1 and 10 wherein the developer composition comprises: a first solvent having Hansen solubility parameters of 15<δd<25, 10<δp<25, and 6<δh<30, the limitation of claims 1 and 10 wherein the developer composition comprises an acid or a base and the limitation of claims 2-3. Zi discloses that solvents having the desired Hansen solubility parameters include dimethyl sulfoxide, acetone, ethylene glycol, methanol, ethanol, propanol, propanediol, water, 4-methyl-2-pentanone, hydrogen peroxide, isopropanol, and butyldiglycol. (Para, 0083). This disclosure teaches and/or suggests the limitation of claims 5 and 12. 
Zi discloses the acid has an acid dissociation constant, pKa, of −15<pKa<4, in some embodiments, the base has a pKa of 40>pKa>9.5. (Para, 0084). These disclosures teach and/or suggest the limitation of claims 1 and 10 where the acid has an acid dissociation constant, pKa, of −15<pKa<5, or the base has g a pKa of 40>pKa>9.5. Zi discloses suitable acids for the photoresist developer 57 include an organic acid selected from the group consisting of ethanedioic acid, methanoic acid, 2-hydroxypropanoic acid, 2-hydroxybutanedioic acid, citric acid, uric acid, trifluoromethanesulfonic acid, benzenesulfonic acid, ethanesulfonic acid, methanesulfonic acid, oxalic acid, maleic acid, carbonic acid, oxoethanoic acid, 2-hydroxyethanoic acid, propanedioic acid, butanedioic acid, 3-oxobutanoic acid, hydroxylamine-o-sulfonic acid, formamidinesulfinic acid, methylsulfamic acid, sulfoacetic acid, 1,1,2,2-tetrafluoroethanesulfonic acid, 1,3-propanedisulfonic acid, nonafluorobutane-1-sulfonic acid, 5-sulfosalicylic acid, and combinations thereof. In some embodiments, the acid is an inorganic acid selected from the group consisting of nitric acid, sulfuric acid, hydrochloric acid, and combinations thereof. (Para, 0085). Zi discloses that suitable bases for the photoresist developer 57 include an organic base selected from the group consisting of monoethanolamine, monoisopropanolamine, 2-amino-2-methyl-1-propanol, 1H-benzotriazole, 1,2,4-triazole, 1,8-diazabicycloundec-7-ene, tetrabutylammonium hydroxide, tetramethylammonium hydroxide, ammonium hydroxide, ammonium sulfamate, ammonium carbamate, tetraethylammonium hydroxide, tetrapropylammonium hydroxide, and combinations thereof. (Para, 0086). These disclosures teach and/or suggest the limitation of claims 7-9 and 14-15.
Zi discloses in embodiment, the photoresist developer 57 includes an additional solvent and the additional solvent includes water; hexane, heptane, octane, toluene, xylene, dichloromethane, chloroform, carbon tetrachloride, trichloroethylene, and like hydrocarbon solvents; critical carbon dioxide, methanol, ethanol, propanol, butanol, and like alcohol solvents; diethyl ether, dipropyl ether, dibutyl ether, ethyl vinyl ether, dioxane, propylene oxide, tetrahydrofuran, cellosolve, methyl cellosolve, butyl cellosolve, methyl carbitol, diethylene glycol monoethyl ether and like ether solvents; acetone, methyl ethyl ketone, methyl isobutyl ketone, isophorone, cyclohexanone and like ketone solvents; methyl acetate, ethyl acetate, propyl acetate, butyl acetate and like ester solvents; pyridine, formamide, and N,N-dimethyl formamide or the like.  (Para, 0088). Zi discloses the concentration of the additional solvent is from about 1 wt. % to about 40 wt. % based on the total weight of the developer. (Para, 0088). These disclosures teach and/or suggest the limitation of claims  1 and 10 wherein the developer composition comprises a second solvent having a dielectric constant greater than 18 and wherein the first and second solvent are different solvents and the limitation of claims 4, 6 and 13. 
Moreover, the disclosures of Zi as discussed above also teach and/or suggest the photoresist developer as recited in claims 16-20. 
Therefore, the recitations of claims 1-20 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Zi as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Zi as discussed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,300,878. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a photoresist developer similar in scope and photoresist patterning methods using the photoresist developer and the recitations of claims 1-20 of the present application fully encompass the recitations of claims 1-20 of US Patent No. 11,300,878.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899